Opinion issued November 16, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-21-00226-CV
                           ———————————
         IN RE ANCHOR DEVELOPMENT GROUP, LLC, Relator


           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Anchor Development Group, LLC (“Anchor”) filed a petition for writ

of mandamus challenging two trial court orders, including: (1) a January 20, 2021

order denying Anchor’s motion to quash the subpoena of real party in interest,

F.E.F.Y. Trust, which requested documents and information concerning Anchor, and

(2) a January 22, 2021 order “that denied [Anchor’s] motion for legislative

continuance in part by allowing certain discovery to proceed during the
continuance.”1 Anchor’s mandamus petition requests that we direct the trial court

to vacate the portion of the January 20, 2021 order denying Anchor’s motion to

quash the third-party subpoena and to vacate the portion of the January 22, 2021

order allowing certain discovery to proceed during the legislative continuance.

      We deny the petition for writ of mandamus in part and dismiss as moot in part.

      Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). To be

entitled to mandamus relief, a relator generally must show both that the trial court

abused its discretion and that there is no adequate remedy by appeal.             In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004). To establish an abuse of

discretion, a relator must show “a clear failure by the trial court to analyze or apply

the law correctly.” See Walker, 827 S.W.2d at 840.

      In its first issue, Anchor asserts that, in connection with the January 22, 2021

order, the “trial court clearly abused its discretion by granting only a partial

legislative continuance,” to the extent that the trial court “still required [Anchor] to

produce certain documents and allowed other parties in the case to conduct written

discovery.” According to Anchor, the legislative continuance statute did not permit


1
      The underlying case is Ana Josefa Garcia de los Salmones, as Trustee of F.E.F.Y.
      Trust v. Albert Ortiz, Anchor Development Group, LLC, Texas Funding
      Corporation, 7502 Harrisburg, LLC, Sandra S. Cepeda, Michael Donovan, and
      G.H. Reid Enterprises LLC, Cause No. 2018-72333, in the 55th District Court of
      Harris County, Texas, the Honorable Latosha Lewis Payne presiding.

                                           2
the trial court to make any exceptions to the continuance and the trial court had a

ministerial duty to stay the entire case. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 30.003(a)–(b).

      Generally, when properly requested, a trial court has no discretion to refuse a

request for legislative continuance. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 30.003(b); In re Ford Motor Co., 165 S.W.3d 315, 318 (Tex. 2005). However,

pursuant to the express language of the statute, the legislative continuance expires

thirty days after the date on which the legislature adjourns sine die. See TEX. CIV.

PRAC. & REM. CODE ANN. § 30.003(b).

      Here, Anchor properly sought a legislative continuance where one of its

attorneys, Harold V. Dutton, Jr., was to “be in attendance of a Regular Session of

the [Texas] Legislature beginning January 12, 2021.” The Regular Session of the

87th Texas Legislature, the legislative session at issue in Anchor’s motion for

legislative continuance, began on January 12, 2021 and ended sine die on May

31, 2021. Therefore, Anchor’s entitlement to a legislative continuance pursuant to

its motion for legislative continuance ended on June 30, 2021.

      Accordingly, any action taken by this Court would be rendered moot because,

as of June 30, 2021, Anchor was no longer entitled to a continuance in connection

with the Regular Session of the 87th Texas Legislature. See In re McCoy, 52 S.W.3d

297, 300 (Tex. App.—Corpus Christi–Edinburg 2001, orig. proceeding) (concluding


                                         3
review of trial court ruling denying request for legislative continuance rendered

moot because opinion issued after expiration of legislative continuance period). We

dismiss Anchor’s challenge to the trial court’s January 22, 2021 order denying, in

part, Anchor’s motion for legislative continuance as moot.

        In its second issue, Anchor asserts that the trial court, in the January 20, 2021

order, abused its discretion to the extent that the trial court denied Anchor’s motion

to quash the F.E.F.Y. Trust’s third-party subpoena for documents related to Anchor.

We conclude that that Anchor has failed to establish that the trial court abused its

discretion and deny Anchor’s challenge to the trial court’s January 20, 2021 order.

                                      Conclusion

        We deny Anchor’s petition for writ of mandamus in part and dismiss it as

moot in part. See TEX. R. APP. P. 52.8(c). All pending motions are dismissed as

moot.

                                    PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.




                                            4